Citation Nr: 0520977	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-00 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Committee on Waiver and Compromises (Committee) at the 
Anchorage, Alaska, VA Regional Office (RO).

In February 2004, the Board remanded this matter for 
additional development and due process concerns.  The case 
has returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
In February 2004, the Board remanded the matter for 
additional development and due process concerns.  It does not 
appear this development was completed.  

As set forth in the Board's February 2004 remand, the veteran 
advances on appeal that the alleged overpayment of VA pension 
benefits in the amount of $9,558 was not properly created and 
was due to VA administrative error.  Specifically, the 
veteran contends via a February 2002 representative's 
statement that income received from shares in the Cook Inlet 
Region Inc. (CIRI) was erroneously included as income and 
that this income should have been excluded as being pursuant 
to the Alaska Native Claim Settlement Act (ANCSA).

When a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, VA must resolve 
both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Further, the question of whether the overpayment at issue was 
properly created is inextricably intertwined with the issue 
pertaining to the veteran's entitlement to waiver of recovery 
of the overpayment. See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

On October 14, 2004, the RO wrote to the veteran explaining 
that his debt was properly created.  However, the veteran was 
not provided notice of his appellate rights.  See 38 U.S.C.A. 
§ 5104; 38 C.F.R. § 3.103(b).  Absent proper notice of the 
determination, there has been no opportunity for the veteran 
to initiate appeal of this issue through filing a notice of 
disagreement.

In the prior remand, the Board noted that the most recent 
financial status report was dated in March 2000 and found 
that an updated financial status report would be helpful in 
ascertaining whether repayment of the debt, if still found 
valid, would be a financial hardship.  This must be 
accomplished on remand.

Additionally, the Board noted that the veteran requested a 
hearing in March 2000 and that the nature of such hearing was 
not specified.  The Board also noted that the veteran's 
representative argued that a VA internal memorandum prepared 
by S.M.K. should be made available for review by the veteran 
and his representative.  Additional action is required to 
comply with the Board's prior remand.

Accordingly, this case is REMANDED for the following action:

1.  Clarify whether the veteran desires 
a hearing before a hearing officer at 
the RO and if so, schedule such a 
hearing.  All correspondence should be 
associated with the claims file.

2.  A copy of the Memorandum to the 
Board drafted by SM.K., Acting Service 
Center Manager, should be made 
available for review by the veteran and 
his representative.

3.  Ask the veteran to provide an updated 
Financial Status Report, with any 
additional supporting documentation 
regarding current income and expenses.  

4.  Adjudicate the claim concerning the 
validity of the creation of the 
indebtedness.  The question of proper 
creation of the overpayment should 
include specifically the question of 
whether there was sole administrative 
error on the part of VA in the creation 
of the overpayment.  If it is found, 
based upon the evidence of record, that 
the veteran's pension overpayment 
indebtedness was validly established, 
explain the legal basis for that 
conclusion and the evidence considered.  
If the determination is adverse to the 
veteran, notify him and his 
representative of the determination and 
of his appellate rights, including the 
need to file a notice of disagreement 
and, following issuance of a statement of 
the case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

5.  Finally, readjudicate the veteran's 
claim for waiver of recovery of an 
overpayment in the amount of $9,558.  If 
the findings remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  The veteran and his 
representative should then be afforded 
the opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


